Case 20-12680-elf      Doc 42   Filed 01/07/21 Entered 01/07/21 16:12:12   Desc Main
                                Document      Page 1 of 1

                         UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                  January 7, 2021

To:
BRAD J. SADEK
Sadek and Cooper
1315 Walnut Street
Suite 502
Philadelphia, PA 19107


                                     In re: Taynia Prosser
                                     Bankruptcy No. 20-12680
                                     Adversary No.
                                     Chapter 13

       Re Application for Compensation

The above pleading was filed in this office on August 31,2020.
Please be advised that the following document(s) has (have) not
been filed as required pursuant to the Federal Rules of
Bankruptcy Procedure and/or the Local Rules of this court:

               ()     Affidavit
               ()     Certificate of Service
               (x)    Certification of no response
               ()     Notice pursuant to Rule 9019
               ()     Notice pursuant to Rule 2002
               ()     Notice pursuant to Rule 3007.1
               ()     Proof of Claim number not noted on
                                objection pursuant to Rule 3007.1(a)
               ()     Proposed Order
               ()     Stipulation
               ()     Certification of Default
               ()     Other

In order for this matter to proceed to disposition, please submit
the above noted item(s) to this office within fourteen (14) days
from the date of this notice. Otherwise, the matter will be
referred to the Court.

                                  Timothy B. McGrath
                                  Clerk



                                  By: ___J. Gilmore_____________
                                        Deputy Clerk
status.frm
(rev. 11/26/2018)
